Cuyahoga App. No. 92917, 187 Ohio App.3d 786, 2010-Ohio-2208. This cause is pending before the court as an appeal from the Court of Appeals for Cuyahoga County.
It is ordered by the court, sua sponte, that amici curiae Cuyahoga County Public Defender and Ohio Association of Criminal Defense Lawyers shall serve appellee with a copy of the motion to participate in oral argument and provide the court with proof of service within five days of the date of this entry. Appellee may file a response to the motion within ten days of the date of service.